Citation Nr: 0211194	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia.

(The issue of entitlement to service connection for 
schizophrenia will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active service from August 26, 1978 to 
November 29, 1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Following a reopening of the veteran's claim and pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), the Board 
is undertaking additional development on the issue of service 
connection for schizophrenia.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was 
denied in a July 1994 rating decision.  The veteran, in a 
July 1994 letter was apprised of his procedural and appellate 
rights; however, a notice of disagreement was not received 
within the subsequent one-year period.  

2.  An April 1997 decision letter declined to reopen the 
veteran's claim seeking entitlement to service connection for 
schizophrenia on the grounds that no new and material 
evidence had been received.  The veteran was informed of this 
decision and of his appellate rights in the same letter, but 
he did not file a timely appeal with respect to this issue.

3.  The evidence associated with the claims file since the 
April 1997 decision letter is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The unappealed April 1997 decision, which declined to 
reopen the claim of service connection for schizophrenia, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

2.  The evidence received since the April 1997 decision 
letter is new and material, and the veteran's claim of 
service connection for schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to the claimant's 
case.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  The VCAA also 
provides for a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and contains an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received prior to that date (in June 
1998), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen the claim of service connection for schizophrenia, as 
the RO has complied with the notice and duty to assist 
provisions of the VCAA.  The Board finds that in this case 
the appellant and his representative were advised by the RO 
of the information required to reopen his claim of service 
connection, and thus, it may proceed with its appellate 
review.  In this regard, the Board notes that collectively, 
via the March 1999 statement of the case, and the May 2002 
supplemental statement of the case, the veteran was provided 
with information regarding the evidence needed to 
substantiate his claim.  The veteran has been given the 
opportunity to identify additional relevant evidence that may 
substantiate his claim, including during the March 1999 RO 
hearing.  Additionally, via a December 2001 RO letter, the 
veteran was provided with specific information concerning the 
VCAA.  The Board is not aware of the existence of additional 
relevant evidence in connection with this claim.  Therefore, 
the Board may proceed with its appellate review without 
prejudice to the appellant.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii), 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a July 
1994 rating decision, the RO denied the veteran's claim for 
service connection for schizophrenia.  Subsequently, an April 
1997 decision letter declined to reopen the veteran's claim 
on the grounds that no new and material evidence had been 
received.  The veteran was informed of this decision and of 
his appellate rights in the same letter, but he did not file 
a timely appeal with respect to this issue.  As such, the 
April 1997 decision letter is "final."  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

As previously noted, a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. § 7105(c) (West 1991); 
see also 38 C.F.R. §§ 20.302, 20.1103 (2001).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 1991), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.

The evidence submitted since the April 1997 decision letter 
includes a transcript from the March 1999 RO hearing where 
the veteran indicated that his current psychiatric disorder 
was aggravated during his service due to the rigors of 
training.  The evidence also includes medical records dated 
from 1977 to 1995 from various private health care providers, 
including the Austin State Hospital, the Heart of Texas 
Region Mental Health Mental Retardation Center, the 
Providence Hospital, and the De Paul Center.  Specifically, 
these records include June 1977 medical notations showing the 
veteran was hospitalized while in the midst of a 
schizophrenic reaction, catatonic type.  February 1978 
notations also note a diagnosis of schizophrenia catatonic 
type and that the veteran should be placed in a structured 
living situation with continuous group instructions to 
facilitate communication.  In the alternative, it was 
recommended that the veteran be placed in his grand-mother's 
home, be seen frequently on an outpatient basis, and continue 
his medication.

An additional hospitalization summary from the Heart of Texas 
Region Mental Health Mental Retardation Center show that the 
veteran had a history of psychiatric hospitalizations at this 
facility from June 1977 to August 1977, March 1978 to May 
1978, and May 1984 to June 1984, as well a hospitalization 
from May 1984 to June 1984 at the Austin State Hospital.  The 
hospitalization summary further indicates that the veteran's 
diagnosis was schizophrenia, paranoid type, chronic with 
acute exacerbation.

The evidence also includes medical records from the Waco VA 
Medical Center (VAMC) dated from 1991 to 2001 describing the 
treatment the veteran has received for his psychiatric 
disorder.  Lastly, the veteran's personnel records include 
September 1978 notations showing he was counseled on his lack 
of initiative and failure to follow prescribed instructions, 
as he was constantly trying to take shortcuts and disappear 
from morning clean ups.  October 1978 notations show the 
veteran was again counseled on the need to work with others 
and to follow orders.  He had not improved since he was last 
counseled and was referred to the community mental health 
facility.  Although a psychiatric evaluation was noted to be 
attached to the October 1978 notations, such evaluation 
report is not contained within the claims file.  And, 
November 1978 notations show that it was proposed that the 
veteran be discharged prior to 180 days of active service due 
to totally unacceptable social adjustment, refusal to work 
with others, and disruptive behavior in the barracks.  
Inadequate personality was noted at this time. 

Upon review of the evidence, the Board finds that the 
evidence submitted after the April 1997 decision letter is 
clearly new in that it is not redundant or cumulative of 
other evidence previously considered.  As well, the Board 
finds that the evidence is 

material to the issue under consideration, as it shows a pre-
service diagnosis of schizophrenia and psychiatric 
symptomatology during active service.  Thus, the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the veteran's claim of service connection for 
schizophrenia is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  However, 
the evidence presented thus far does not warrant a grant of 
service connection for schizophrenia and, in light of the 
Veterans Claims Assistance Act of 2000, further development 
of the case is necessary prior to final adjudication.  
Specifically, as noted above, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)), the Board is undertaking 
additional development on the issue of service connection for 
schizophrenia.  When the Board completes this development, it 
will notify the veteran as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response to the notice, the Board will prepare a separate 
decision addressing this issue.



ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened; the 
appeal is granted to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

